The chancellor decided in this case that where, upon a sale by executors of the real estate of the testator, a bond and mortgage is given to them as executors for the purchase money, such bond and mortgage cannot be assigned by one of such executors alone, without the concurrence of his coexecutor, so as to transfer such bond and mortgage to the assignee; that in such a case the legal title to the security is in all the executors jointly, in the same man*1058ner as if it had been given to them as trustees under an ordinary trust; that the rule is otherwise as respects securities given to a testator in his lifetime. Decree of the vice-chancellor affirmed, with a slight modification, with costs.